Citation Nr: 1415470	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-12  443	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides in service.

2.  Entitlement to service connection for myocardial infarction, to include as due to exposure to herbicides in service.

3.  Entitlement to service connection for a right knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to May 1969.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a June 2011 rating decision by the Huntington, West Virginia RO.

In May 2013, the Veteran, his spouse, and his daughter testified before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

Prior to receipt of the current claim, the RO denied service connection for Parkinson's disease in an August 2005 rating decision on the basis that the disability was not diagnosed in service and the evidence did not reflect a relationship between the current diagnosis and any in-service event or injury.  Thereafter, in a January 2009 rating decision, the claim was again denied on the basis that new and material evidence sufficient to reopen the claim had not been submitted.  However, on August 31, 2010, the regulations governing service connection claims related to herbicide exposure were revised to include Parkinson's disease among the disabilities presumed to be related to such exposure.  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).  Therefore, the Veteran's claim is correctly identified as an original claim for service connection for Parkinson's disease as indicated on the title page.

This matter was previously before the Board in September 2013 when it was remanded to the RO for additional development.  The case has been returned to the Board.


FINDING OF FACT

On February 21, 2014, the Board was notified that the Veteran died in January 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides in service is dismissed.

Entitlement to service connection for myocardial infarction, to include as due to exposure to herbicides in service is dismissed.

Entitlement to service connection for a right knee disability is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


